Citation Nr: 0511147	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) during the period prior to 
October 11, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from April 1998 and March 2002 
rating decisions of the Columbia, South Carolina Department 
of Veterans Affairs (VA) Regional Office (RO).  In the April 
1998 rating decision, a 50 percent evaluation for the 
veteran's PTSD was continued.  In the May 2002 rating 
decision, a 100 percent rating for PTSD was granted and 
permanency of the total rating was denied.  An effective of 
October 11, 2001, was assigned for the 100 percent rating on 
the basis that the veteran did not perfect an appeal of the 
April 1998 rating decision and the current claim for increase 
was received on October 11, 2001.  The representative argues 
that a statement submitted by the local representative in 
June 1998 constitutes a timely filed substantive appeal in 
response to the May 1998 statement of the case.  The Board 
agrees. 

A videoconference hearing was held in February 2004, before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  

In August 2004, the Board granted the claim for permanency of 
the 100 percent rating for PTSD and remanded the matter of 
entitlement to a rating in excess of 50 percent for PTSD for 
further development.  The case was returned to the Board in 
February 2005.  


FINDING OF FACT

During the period prior to October 11, 2001, the veteran's 
PTSD was productive of social and industrial impairment with 
reduced reliability and productivity; the social and 
industrial impairment did not more nearly approximate 
deficiencies in most areas.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD during the period prior to October 11, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the date of the claim is April 1, 1998, 
years before the enactment of the VCAA.  The veteran was 
provided some of the notice required by the VCAA by letter 
dated in October 2001.  Pursuant to the Board's remand, the 
veteran was provided complete VCAA notice in a letter dated 
in August 2004.  The veteran did not respond to this letter.  
In November 2004, the Appeals Management Center readjudicated 
the veteran's claim on a de novo basis.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations and 
that VA properly processed the claim following compliance 
with the notice requirements.

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained, and the 
veteran has been afforded appropriate VA examinations.  
Although requested to do so, the veteran has not provided the 
information and authorization necessary for VA to obtain 
additional pertinent treatment records.  Therefore, the Board 
is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
In this regard, the Board notes that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 

Accordingly, the Board will address the merits of the claim 
for a rating in excess of 50 percent for PTSD during the 
period prior to October 11, 2001.  

II.  Factual Background

Historically, service connection for PTSD was granted in a 
May 1990 rating action.  The disability was assigned a 50 
percent evaluation.  In a January 1994 rating decision, the 
rating was increased to 100 percent, effective November 5, 
1993.  In an April 1996 rating decision, the rating for PTSD 
was reduced to 50 percent, effective July 1, 1996.  The 
veteran did not perfect an appeal of any of these rating 
decisions.

The veteran was afforded a VA examination on April 1, 1998, 
to determine the current degree of severity of his PTSD.  He 
related that his psychiatric symptoms began approximately 20 
years ago.  He stated that his private doctor diagnosed PTSD 
and major depressive disorder in 1989.  It was noted that the 
veteran was unemployed.  He maintained that stressors and 
symptomatology of PTSD resulted in him having to quit work on 
three different occasions.  The veteran complained of current 
symptoms which included being increasingly irritable, 
isolative, and withdrawn.  He indicated that he avoided 
crowds and had hyper startle response and sleep disturbances.  
He also reported nightmares and flashbacks.  

On mental status examination the veteran demonstrated good 
eye contact and did not display any psychomotor agitation or 
retardation.  He was alert and oriented times four.  His 
thought content was significant of for no suicidal or 
homicidal ideation, auditory or visual hallucinations or 
delusions or paranoia.  Thought processes were linear, 
logical, and goal directed.  The veteran did not display any 
manic symptomatology, loosening of associations, flight of 
ideas, or tangentiality.  His memory was intact to recent, 
remote, and past events.  His concentration was intact as 
well.  Insight and judgment were fair.  His mood was bad and 
his affect was appropriate.  The diagnoses included PTSD, 
moderate to severe; alcohol dependence in early remission, 
and panic disorder with agoraphobia.  The Global Assessment 
of Functioning (GAF) score was 55.  The examiner noted that 
the veteran had moderate symptoms of occasional panic attacks 
and PTSD with some moderate difficulty in social and 
occupational areas of functioning.  The veteran had a 
difficult time performing job duties secondary to 
symptomatology of PTSD and inability to work with others.  In 
addition, his social interactions were limited for the same 
reasons that his occupational dysfunction was present.  

The report of a psychiatric evaluation in October 2001 by 
Sarah Book, MD reflects that the veteran complained of combat 
fatigue as a result of his military service in Vietnam.  
Mental status examination noted that the veteran was 
cooperative and described his mood as fine.  His affect was 
broad and appropriate.  His speech was normal.  His thought 
process was goal oriented.  His thought content was without 
evidence of psychosis.  Cognitively, he was alert and 
oriented times four.  His memory was grossly intact.  He 
denied suicidal or homicidal ideation.  His insight and 
judgment were poor.  The examiner noted that the veteran had 
a maladaptive pattern of alcohol use.  The diagnoses were 
alcohol dependence and anxiety disorder, not otherwise 
specified.  His GAF score was 60.  

On VA examination in January 2002, the examiner related that 
alcoholism and depression are often secondary symptoms of 
PTSD.  It was also noted that with the possible exception of 
an increase in depression, the examiner was unable to find an 
increase in symptomatology since earlier evaluations.  The 
examiner indicated that it was possible that the veteran's 
involvement with alcohol in the past may have contributed to 
his worsening symptoms.  The diagnoses included PTSD, 
chronic, relatively severe and major depressive disorder, 
continuous with moderate to severe symptoms without psychotic 
features.  The GAF score was 45 with serious symptoms.  

On VA PTSD examination in February 2002, it was noted that 
the veteran reported feeling chronically emotionally 
stressed.  It was noted that he felt that his level of 
functioning had deteriorated significantly over the past 
decade and he had remained unemployed since 1989.  He was 
socially isolated and did not participate in any group 
activities.  He reported that he sometimes stayed in bed for 
long hours and had little energy or motivation.  He indicated 
that he was disturbed by frequent memories of Vietnam.  It 
was noted that the veteran's combat stress was manifested by 
persistently experiencing combat events and associated 
trauma, psychic numbing, avoiding reminders of combat and 
hyperarousal.  His depression was manifested by a depressed 
mood, diminished interest in previously important activities, 
sleep disturbance, fatigue, low motivation, intense feelings 
of uselessness, difficulty with concentration and pessimism 
about the future.  The diagnoses included PTSD, chronic and 
major depressive disorder, recurrent, moderate.  The GAF 
score was 45.  

A March 2003 statement from Stephen McLeod-Bryant, MD notes 
that the veteran received outpatient psychiatric treatment 
from October 1999 through August 2001.  It was noted that he 
was treated for signs and symptoms consistent with PTSD and 
alcohol abuse.  The doctor related that the veteran's signs 
and symptoms of alcohol abuse appeared to have developed 
after his PTSD symptoms when he appeared to use alcohol to 
relieve anxiety.  The doctor stated that at the time that the 
veteran's treatment concluded, it did not appear that he 
would be able to return to gainful employment due to the 
chronicity of his symptoms and the lack of available 
intensive cognitive behavioral treatment alternatives.  

In an April 2004 statement, Dr. McLeod-Bryant opined that the 
veteran would not be able to return to gainful employment due 
to his PTSD symptoms for the remainder of his life 
expectancy.  

III.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

A 50 percent rating is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness."  [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The Board notes that the examination performed in April 1998 
was a routine examination performed to determine the current 
degree of severity of the veteran's PTSD.  It was not 
performed in response to a claim for an increased evaluation.  

The medical evidence specifically addressing the degree of 
severity of the veteran's PTSD during the pertinent period 
prior to October 11, 2001, is limited to the report of the 
April 1998 VA examination, the report of the private 
psychiatric evaluation on October 10, 2001, and the March 
2003 and April 2004 statements of Dr. McLeod-Bryant.  
Although Dr. McLeod-Bryant opined that the veteran was 
unemployable when he last saw him in August 2001, he provided 
little information concerning the symptoms of the veteran's 
PTSD.  He did not provide sufficient information for the 
Board to properly conclude that the veteran's PTSD was more 
than 50 percent disabling .  Although all appropriate 
development has been performed to obtain all available 
records pertaining to the veteran's psychiatric treatment, no 
treatment records have been received from Dr. McLeod-Bryant.  

Neither the report of the April 1998 VA examination nor the 
report of the October 2001 private examination note the 
presence of symptoms or impairment associated with the 
criteria for an evaluation in excess of 50 percent.  The VA 
examiner concluded that the veteran's PTSD was moderate to 
severe.  He assigned a GAF score of 55, which is indicative 
of moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The October 2001 
examiner did not render a diagnosis of PTSD.  In addition, 
she assigned a GAF score of 60, which is also indicative of 
moderate symptoms  or moderate difficulty in social, 
occupational, or school functioning.

In sum, the clear preponderance of the evidence establishes 
that the disability did not more nearly approximate the 
criteria for a 70 percent evaluation than those for a 50 
percent evaluation during the period prior to October 11, 
2001.


ORDER

An evaluation in excess of 50 percent for PTSD during the 
period prior to October 11, 2001, is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


